Citation Nr: 0526852	
Decision Date: 09/30/05    Archive Date: 10/17/05

DOCKET NO.  99-24 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for a lumbosacral strain 
with degenerative joint disease, currently rated as 40 
percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The veteran had active service from May 1988 to February 
1992.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of January 1998 and later by 
the Department of Veterans Affairs (VA) Waco, Texas, Regional 
Office (RO).  In the January 1998 decision, the RO denied a 
rating higher than 20 percent for a lumbosacral strain with 
degenerative joint disease.  Subsequently, in November 2003, 
the RO increased the rating to 40 percent.  

The Board remanded the case for further development in June 
2004.  The requested actions have since been completed, and 
the case is now ready for appellate review.   


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.

2.  The lumbosacral strain with degenerative joint disease 
has not resulted in intervertebral disc syndrome that was 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  

3.  The lumbosacral strain with degenerative joint disease 
has not resulted in incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.

4.  The lumbosacral strain with degenerative joint disease 
has not resulted in unfavorable ankylosis of the entire 
thoracolumbar spine.


CONCLUSION OF LAW

The criteria for a disability rating higher than 40 percent 
disabling for a lumbosacral strain with degenerative joint 
disease are not met.  38 U.S.C.A. §§ 1155, 5103-5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.59, 4.71a, 
Diagnostic Codes 5292, 5293, 5295, 8520 (2003), effective 
prior to September 26, 2003; 68 Fed. Reg. 51,454, 51,456-57; 
38 C.F.R. §§ 3.102, 3.159, 4.7, 4.10, 4.14, 4.40, 4.45, 
4.71a, Diagnostic Codes 5235-5243 (2004), effective September 
26, 2003.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the appellant and his representative, if represented, 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103.  Second, the 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A.  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that the VA's duties under the law and 
implementing regulations have been fulfilled.  In Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005), the 
United States Court of Appeals for Veterans Claims (Court) 
held, in part, that a VCAA notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that supports to the claim.  See also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  This "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

The Board finds that each of the four content requirements of 
a VCAA notice has been fully satisfied.  The veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claim.  The Board concludes the discussions 
in the rating decision, the statement of the case (SOC), the 
supplemental statements of the case (SSOCs), and letters sent 
to the veteran informed him of the information and evidence 
needed to substantiate the claim and complied with the VA's 
notification requirements.  The documents, such as a letter 
dated in April 2003, provided the veteran with an explanation 
of the type of evidence necessary to substantiate his claim, 
as well as an explanation of what evidence was to be provided 
by him and what evidence the VA would attempt to obtain on 
his behalf.  See generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The Board finds that in the letter and 
other correspondence the appellant was fully notified of the 
need to give to VA any evidence pertaining to his claim.  In 
the letter dated in April 2003, the RO specifically requested 
that the veteran "Send the information describing additional 
evidence or the evidence itself to the address at the top of 
this letter within 30 days."  The RO also supplied the 
veteran with the applicable regulations in the SOC and SSOCs, 
including the new spine rating criteria.  The VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.   

The Board also finds that all relevant facts have been 
properly developed.  The veteran's service medical records 
and post service records have been obtained.  Records were 
also obtained from the Social Security Administration.  He 
has been afforded VA examinations, and appropriate opinions 
have been obtained.  He has declined a hearing.  The Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the veteran's 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, the notification to the veteran in April 
2003 was subsequent to the AOJ's initial unfavorable 
decision.  The Court acknowledged that VA could show that the 
lack of a pre-AOJ decision notice was not prejudicial to the 
claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
In this case, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in April 2003 was 
not given prior to the AOJ adjudication currently on appeal, 
the notice was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  In the  
letter, the RO provided the veteran with 30 days to submit 
additional evidence.  The Board finds that the claimant has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, to decide the appeal would not be 
prejudicial error to the claimant.  

In the circumstances of this case, another remand to have the 
RO take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the veteran in proceeding to consider the claim on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Rating Criteria

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application in the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

During the pendency of the veteran's claim and appeal, the 
rating criteria for evaluating intervertebral disc syndrome 
were amended.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003), effective September 23, 2002.  See 67 Fed. Reg. 
54,345-49 (Aug. 22, 2002).  In 2003, further amendments were 
made for evaluating disabilities of the spine.  See 68 Fed. 
Reg. 51,454-58 (Aug. 27, 2003) (codified at 38 C.F.R. § 
4.71a, Diagnostic Codes 5235 to 5243 (2004)).  An omission 
was then corrected by reinserting two missing notes.  See 69 
Fed. Reg. 32,449 (June 10, 2004).  The latter amendment and 
subsequent correction were made effective from September 26, 
2003.

Where a law or regulation (particularly those pertaining to 
the Rating Schedule) changes after a claim has been filed, 
but before the administrative and/or appeal process has been 
concluded, both the old and new versions must be considered. 
See VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(Apr. 10, 2000). The effective date rule established by 38 
U.S.C.A. § 5110(g) (West 2002), however, prohibits the 
application of any liberalizing rule to a claim prior to the 
effective date of such law or regulation.  The veteran does 
get the benefit of having both the old regulation and the new 
regulation considered for the period before and after the 
change was made. See Rhodan v. West, 12 Vet. App. 55 (1998), 
appeal dismissed, No. 99-7041 (Fed. Cir. Oct. 28, 1999) 
(unpublished opinion) (VA may not apply revised schedular 
criteria to a claim prior to the effective date of the 
pertinent amended regulations).

Accordingly, the Board will review the disability rating 
under the old and new criteria.  The RO evaluated the 
veteran's claim under the old regulations in making its 
rating decisions.  The SOC also evaluated the veteran's claim 
using the old regulations, and the RO issued a SSOC that 
evaluated the veteran's claim using the new regulations.  The 
veteran was afforded an opportunity to comment on the RO's 
action.  Accordingly, there is no prejudice to the veteran in 
our proceeding, under Bernard v. Brown, 4 Vet. App. 384 
(1993).

Under the old regulations, effective prior to September 26, 
2003, a low back disability could be rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295, that provided a 40 percent 
rating was warranted if the lumbosacral strain was severe 
with listing of the whole spine to the opposite side, a 
positive Goldthwait's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  

Another potentially applicable provision under the old 
regulations was Diagnostic Code 5293.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  Under Diagnostic Code 5293, a 40 
percent rating was warranted for severe intervertebral disc 
syndrome with recurring attacks and little intermittent 
relief.  A 60 percent rating was warranted for intervertebral 
disc syndrome that was pronounced, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  

A back disorder could also be rated based on the extent to 
which the disorder limited the motion of the back.  
Diagnostic Code 5292 provided a 40 percent rating was 
warranted if the limitation of motion was severe.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2004).  

As was noted above, the VA issued revised regulations 
concerning the sections of the rating schedule that deal with 
intervertebral disc syndrome.  67 Fed. Reg. 54345-54349 
(August 22, 2002).   The revised criteria contain a Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  The new rating criteria, under 
Diagnostic Code 5243, provide as follows:

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec.  4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.
With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months..................
	60
With incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months.............40


Note (1): For purposes of evaluations under 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

The Board also notes that for spine disorders that are not 
rated under the code for intervertebral disc syndrome, there 
is a new General Rating Formula for Diseases and Injuries of 
the Spine.  68 Fed. Reg. 51454-51458 (August 27, 2003).  The 
General Rating Formula for Diseases and Injuries of the 
Spine (For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes) provides as 
follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease
Unfavorable ankylosis of the entire spine................100
Unfavorable ankylosis of the entire thoracolumbar 
spine.............50
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine................40
Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.
Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.
Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, 
the range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.
Note (4): Round each range of motion measurement to the 
nearest five degrees.
Note (5): For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.
Note (6): Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

5235 Vertebral fracture or dislocation
5236 Sacroiliac injury and weakness
5237 Lumbosacral or cervical strain
5238 Spinal stenosis
5239 Spondylolisthesis or segmental instability
5240 Ankylosing spondylitis
5241 Spinal fusion
5242 Degenerative arthritis of the spine (see also 
diagnostic code 5003)
5243 Intervertebral disc syndrome

(The above criteria clearly imply that the factors for 
consideration under the holding in DeLuca v. Brown, infra, 
are now contemplated in the rating assigned under the general 
rating formula.)

The Court has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
any functional limitation that is due to pain that is 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
also as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40.  The factors of disability 
reside in reductions of their normal excursion of movements 
in different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  38 C.F.R. § 4.45.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimal 
compensable rating for the joint.  38 C.F.R. § 4.59.  Within 
this context, a finding of functional loss due to pain must 
be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

The Board notes, however, that the Court has held that 
section 4.40 does not require a separate rating for pain but 
rather provides guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Under certain circumstances, the neurological impairment of 
the lower extremities that is due to a back disorder may be 
rated separately from the back disorder itself.  Diagnostic 
Code 8520 provides that incomplete paralysis of the sciatic 
nerve warrants a 10 percent evaluation if it is mild, a 20 
percent evaluation if it is moderate, a 40 percent evaluation 
if it is moderately severe or a 60 percent evaluation if it 
is severe (with marked muscular atrophy).  An 80 percent 
evaluation is warranted for complete paralysis of the sciatic 
nerve.  With complete paralysis of the sciatic nerve, the 
foot dangles and drops, there is no active movement possible 
of muscles below the knee, and flexion of the knee is 
weakened or (very rarely) lost.  38 C.F.R. § 4.124a, 
Diagnostic Code 8520.

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Whether the upper or lower 
extremities, the back or abdominal wall, the eyes or ears, or 
the cardiovascular, digestive, or other system, or psyche are 
affected, evaluations are based upon lack of usefulness, of 
these parts or systems, especially in self-support.  This 
imposes upon the medical examiner the responsibility of 
furnishing, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of disability upon the person's ordinary activity.  
In this connection, it will be remembered that a person may 
be too disabled to engage in employment although he or she is 
up and about and fairly comfortable at home or upon limited 
activity.  See 38 C.F.R. § 4.10.

III.  Evidence and Analysis

Evidence

The Board has considered the full history of the veteran's 
low back disorder.  His service medical records show that he 
developed a left knee disorder during service.  In an August 
1992 rating decision, the RO granted service connection for a 
status post partial medial meniscectomy of the left knee.  
The veteran later established service connection for a right 
knee disorder as secondary to the left knee disorder.

In February 1996, the veteran requested service connection 
for a back condition secondary to his knee disorders.  A VA 
hips examination report dated in March 1996 shows that the 
veteran walked with a limp on the left lower extremity.  
Following examination, the diagnoses were (1) status-post 
injury to left knee, post-operative with chronic 
symptomatology of bilateral knees; (2) lumbar disk disease, 
chronically symptomatic without radiculopathy; and left hip 
symptomatology.  Subsequently, in a decision of April 1996, 
the RO granted service connection for a lumbosacral strain 
with degenerative joint disease of the lumbar spine, and 
assigned a 20 percent initial disability rating.  

In December 1997, the veteran, through his representative, 
requested an increased rating.  However, the RO denied that 
request in a decision of January 1998.  The veteran has 
appealed that decision.  The RO later increased the rating to 
40 percent; however, the veteran has continued his appeal. 

The relevant evidence includes VA treatment records and 
private treatment records, and VA examination reports.  For 
example, the report of a spine examination conducted by the 
VA in January 1998 shows that the veteran reported that in 
recent months he had developed severe pain in the low back 
which he described as spasms in the low back muscles.  He 
also said that his low back pain could send sharp pains to 
his thigh.  He complained of tenderness to the lower 
lumbosacral spine.  He had rather marked limitation of motion 
with some mild spasms of the muscles.  He did not have 
neurological loss in the lower extremities.  Following 
examination, the pertinent impression was chronic lumbosacral 
strain with chronic myalgia with limitation of motion of the 
lumbosacral spine; functional loss secondary to pain is 
moderately severe.  

A VA treatment record dated in December 1998 reflects that 
the veteran reported having severe back pain over the last 
four months.  On examination, he had 3/5 on Waddell' s sign.  
He had give away pain in multiple muscle groups which was 
inconsistent with any type of neurological injury.  Straight 
leg raising was negative.  He had severe tenderness out of 
proportion in his mid scapula just over the spine.  He was in 
spasms and no deformity was noted.  The impression was that 
the patient had severe back pain with neurological exams that 
were not consistent.  Conservative treatment was recommended.  

A letter dated in January 1999 from Penelope Holand-Barkis, 
M.D., a doctor at the Scott and White Clinic indicates that, 
in regards to the veteran's back pain, he had experienced 
back pain for the last several years which was intermittent 
in nature.  He had recently developed an exacerbation of the 
back pain which was felt to be secondary to severe muscle 
spasm.  Plain X-rays revealed no anatomic abnormalities.  He 
also had nerve conduction studies which were noted to be 
unremarkable.  His back pain had been difficult to control 
with spasms and physical therapy.  It was stated that he was 
unable to work secondary to severe spasm, and that the spasms 
worsened with bending and stooping.  Later records from the 
same medical facility contain similar information.  

The report of a spine examination conducted by the VA in 
November 1999 shows that the veteran reported complaints of 
pain, stiffness and radiating pain.  On examination, there 
was no evidence of painful motion, spasms, weakness or 
tenderness.  An X-ray of the lumbosacral spine was 
essentially normal.  The diagnosis was cervical and lumbar 
strain; no sequelae noted.  

A private treatment record dated in February 2001 reflects 
that the veteran was seen in a physical medicine and 
rehabilitation clinic.  The primary diagnosis was 
fibromyalgia.  It was noted that he had been working on 
rebuilding a car, both mechanically and with respect to body 
work.  He had to make considerable accommodations such as 
limiting working time and intensity.  

The report of a fibromyalgia examination conducted by the VA 
in February 2002 shows that the veteran arrived at the clinic 
via an electric cart.  Examination of the neck and back 
revealed them to be symmetrical and the musculature was well 
developed with good strength and tone.  There was tenderness 
along the lumbosacral musculature.  The range of motion of 
the back was flexion from 0 to 45 degrees, extension from 0 
to 10 degrees, rotation from 0 to 30 degrees left and right, 
and left and right lateral flexion from 0 to 35 degrees.  The 
diagnoses included fibromyalgia and lumbosacral strain.  

A private treatment record dated in June 2002 reflects that 
the veteran was treated for an injury to his hand which 
occurred when he accidentally shot his finger with a nail gun 
while working.  He had no other complaints.  

A VA treatment record dated in August 2002 reflects that the 
veteran came to the clinic in a wheelchair.  He complained of 
severe back pain which he rated as being a 10 on a scale of 
1-10.  A VA record dated in November 2002 shows that the 
veteran reported having chronic back pain and episodes of 
sciatica.  

Records from the Social Security Administration, such as a 
disability determination document dated in August 2001, show 
that the veteran was found to be disabled due to a primary 
diagnosis of affective/mood disorder and a secondary 
diagnosis of low back pain.  The records obtained from the 
Social Security Administration include an internal medicine 
examination dated in June 2001 which reflects that the 
veteran reported complaints of back pain.  He stated that it 
felt like his spine was pulling apart and his muscles were 
very aggravated.  He said that if he overexerted himself he 
would get a sharp shooting type pain, but otherwise the pain 
was constant.  He said that it felt like his heart was 
beating through his spine.  On examination, the back had 
tenderness that varied but was more prominent in the 
dorsolumbar spine.  He deferred doing forward flexion, 
backward extension, lateral flexion or rotation.  Seated 
straight leg raises were to 90 degrees on the right and left.  
On neurologic examination, he had slightly decreased 
sensation to the lower extremities, but was able to 
distinguish a #10 filament.  Deep tendon reflexes were 3+ and 
symmetrical and seemed slightly over exaggerated.  He 
reportedly had a slight limp favoring the left leg.  The 
pertinent assessment was complaints of back pain.  The 
examiner stated that based on objective evidence, the veteran 
should be able to sit, but standing or moving about for 
prolonged periods of time may be problematic.  He also 
reportedly may have trouble lifting at least from floor level 
because of a seemingly weak left leg.  He may be able to lift 
15 to 20 pounds from waist height.  The examiner noted that 
the veteran's back pain seemed to be out of proportion to the 
physical findings.  The range of motion was somewhat limited 
due to the veteran's inability or unwillingness to cooperate.  

The report of a spine examination conducted by the VA in 
November 2004 shows that the veteran reported that his back 
pain began in 1989 with a lifting injury while in the 
military.  He was placed on multiple temporary profiles until 
his military career ended in 1992.  He had worked as an 
operations manager since 1995.  He also worked as a salesman 
and a mechanic, and last worked in 1998.  He reported that 
the location was above the belt line radiating into the left 
leg.  He stated that his back bothered him on a daily basis.  
He described the back pain as a sharp pain with movement and 
a constant dull ache.  He described the intensity of the back 
pain as being a seven on a scale of ten.  He said that he 
takes Vicodin one tablet three times a day, Soma one tablet 
four times a day, gabapentin three tablets three times a day.  
He also stated that he got moderate relief from the pain 
medications without significant side effects.  With respect 
to flare-ups, the veteran stated that he had severe episodes 
of back pain five times in the last year for a period of two 
to three days.  Precipitating factors were bending and 
lifting.  Alleviating factors were bedrest and a whirlpool 
bath.  The veteran stated that he had significant limitation 
of motion and significant functional impairment during flare-
ups.  He had no complaints of numbness, weakness, bladder 
complaints, bowel complaints, or erectile dysfunction.  He 
stated that he used a cane as needed.  He had worn a back 
brace in the past, although he did not have one at the 
present time.  The veteran was able to dress and undress.  He 
drove himself to the examination.  

On physical examination, the thoraco lumbar spine had forward 
flexion from zero to 60 degrees out of a normal 90 degrees 
with pain, extension backwards from zero to 15 degrees out of 
a normal 30 degrees with pain, normal left lateral extension 
flexion of zero to 30 degrees without pain, normal right 
lateral flexion of zero to 30 degrees without pain, normal 
left lateral rotation of zero to 30 degrees without pain, and 
normal right lateral rotation of zero to 30 degrees without 
pain.  No additional limitations were noted with repetition 
during the physical examination as related to pain, fatigue, 
incoordination, weakness or lack of endurance.  The veteran 
had objective evidence of painful motion with tenderness of 
the paravertebral muscles to light palpation on the left and 
to moderate palpation on the right.  Examination of the lower 
extremities revealed no signs of any severe atrophy that 
would be consistent with disuse or loss of function.  There 
was loss of normal lumbar lordosis of the spine.  On 
neurological examination, the veteran had decreased sensation 
in a non-dermatomal distribution of the left leg to soft 
touch.  Motor examination was intact.  Reflexes were 2+ and 
intact.  With respect to intervertebral disc syndrome, the 
examiner indicated that it was not applicable.  The diagnosis 
was lumbosacral strain with residuals.  The examiner stated 
that the symptoms attributable to the veteran's lumbosacral 
strain were different than those attributable to his 
fibromyalgia.  The lumbosacral strain had not resulted in 
unfavorable ankylosis or in any neurological defect.  The 
examiner noted that the veteran's non-dermatomal distribution 
of sensory changes in the left leg was not consistent with 
radiculopathy.   

Analysis

Upon review of the evidence of record, the Board finds that 
the objective and competent medical evidence of record weighs 
against a rating in excess of 40 percent for the service-
connected back disability.  The evidence does not provide a 
basis for assigning a rating higher than 40 percent under 
Diagnostic Code 5293, which evaluates intervertebral disc 
syndrome.  The evidence shows that the back disorder does not 
cause intervertebral disc syndrome that is pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
Id.  As was noted in multiple VA examinations, the objective 
findings are of a lesser degree.  For example, the VA 
examiner in November 2004 concluded that the examination 
findings were not consistent with radiculopathy.  Thus, the 
overall findings did not demonstrate the presence of a 
pronounced intervertebral disc syndrome such as to warrant a 
60 percent evaluation under Diagnostic Code 5293.  
Accordingly, the Board concludes that the criteria for a 
disability rating higher than 40 percent for a low back 
disorder under Diagnostic Code 5293 were not met.  The Board 
further finds, in the absence of adequate corroborating 
objective pathology, that the 40 percent rating adequately 
reflects that impairment attributable to functional 
impairment from pain, weakness, and fatigability pursuant to 
38 C.F.R. § 4.40.  

The Board also finds that a rating higher than 40 percent 
cannot be assigned under any alternative Diagnostic Code.  
The Board notes that Diagnostic Code 5292 and Diagnostic Code 
5295 do not provide for ratings higher than 40 percent.  The 
Board must also consider whether separate ratings are 
appropriate for the various manifestations of the low back 
disability.  The Board notes that in some cases it is 
permissible to rate a back disorder under one or more 
separate diagnostic codes that together provide for the 
manifestations of the disability, including pain, loss of 
motion, and neurological findings, although such a rating or 
ratings would be instead of, rather than in addition to, a 
disability rating under Diagnostic Code 5293.  Diagnostic 
Code 5293, which does not expressly refer to limitation of 
motion, has been held to involve limitation of range of 
motion.  VAOPGCPREC 36-97 (December 12, 1997).  Since a 
separate rating must be based upon additional disability, to 
assign a separate rating for the veteran's low back disorder 
under 5293 and another code would violate the regulations 
prohibiting the pyramiding of various diagnoses of the same 
disability.  38 C.F.R. § 4.14; see VAOGCPREC 23-97; see also 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (a separate 
rating may be granted for a "distinct and separate" 
disability' that is, "when none of the symptomatology...is 
duplicative...or overlapping.").

Therefore, the Board has considered whether there is any 
other schedular basis for assigning a higher evaluation.  For 
rating the neurological manifestations of the back 
disability, Diagnostic Code 8520 (sciatic nerve dysfunction) 
is for consideration.  Sciatic neuropathy is specifically 
identified as a factor for consideration in the evaluation of 
a disability under the revised Diagnostic Code 5293.  
Therefore, it would be appropriate to evaluate the 
neurological manifestations of the veteran's back disability 
under this rating code as an alternative to Diagnostic Codes 
5293.  The Board notes that under Diagnostic Code 8520 
incomplete paralysis of the sciatic nerve warrants a 10 
percent evaluation if it is mild, a 20 percent evaluation if 
it is moderate, a 40 percent evaluation if it is moderately 
severe or a 60 percent evaluation if it is severe (with 
marked muscular atrophy).  An 80 percent evaluation is 
warranted for complete paralysis of the sciatic nerve.  With 
complete paralysis of the sciatic nerve, the foot dangles and 
drops, there is no active movement possible of muscles below 
the knee, and flexion of the knee is weakened or (very 
rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520 
(2004).

The veteran's service-connected back disorder does not result 
in incomplete paralysis of the sciatic nerves.  The veteran 
has complained of lower extremity pain and numbness.  
However, the medical evidence on file demonstrates that the 
actual functional impairment associated with either lower 
extremity was not productive of objectively verifiable 
incomplete paralysis of the sciatic nerve.  Neurological 
functions on examinations were generally normal.  Thus, a 
separate rating for radiculopathy of either lower extremity 
is not warranted.  Further, the medical evidence does not 
support the presence of a bowel/bladder disability that is 
related to the service-connected back disability.  

With respect to the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (the new rating 
criteria, under Diagnostic Code 5243) the Board finds that 
the disorder has not resulted in incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months so as to warrant a 60 percent rating under the 
revised rating code for intervertebral disc syndrome.  As 
noted above, an incapacitating episode is one where a 
physician has prescribed bedrest.  However, the veteran's 
medical treatment records are generally negative for such 
instructions.   

The Board also finds that the veteran's service-connected 
back disorder has not resulted in unfavorable ankylosis of 
the entire thoracolumbar spine so as to warrant a 60 percent 
rating under the new General Rating Formula for Diseases and 
Injuries of the Spine.  For VA compensation purposes, 
"unfavorable ankylosis" is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the 
entire spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the following: 
difficulty walking because of a limited line of vision; 
restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; atlantoaxial or cervical 
subluxation or dislocation; or neurologic symptoms due to 
nerve root stretching.  None of the medical evidence 
indicates that the veteran has ankylosis.  On the contrary, 
the X-rays have been essentially normal.  

With regard to establishing loss of function due to pain, it 
is necessary that complaints be supported by adequate 
pathology and be evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40.  The Board finds that the 
effects of pain reasonably shown to be due to the veteran's 
service-connected disability are contemplated in the 40 
percent rating currently assigned.  There is no indication 
that pain, due to disability of the lumbar spine, causes 
functional loss greater than that contemplated by the 40 
percent evaluation assigned by the RO.  See 38 C.F.R. § 4.40; 
DeLuca v. Brown, supra.

Accordingly, the Board concludes that objective medical 
evidence of record weighs against a disability rating higher 
than 40 percent for the veteran's service-connected 
lumbosacral strain with degenerative joint disease.  The 
preponderance of the evidence is clearly against the claim.  

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the disability.  
38 C.F.R. § 4.1.  

The Board notes that in exceptional cases where evaluations 
provided by the rating schedule are found to be inadequate, 
an extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to the service-connected disorder.  38 C.F.R. 
§ 3.321(b).  However, the Board believes that the regular 
schedular standards applied in the current case adequately 
describe and provide for the veteran's symptoms and 
disability level.  The record does not reflect a disability 
picture that is so exceptional or unusual that the normal 
provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected back 
disability.  The Board notes that the disability has not 
required frequent hospitalizations.  With respect to whether 
there is evidence of marked interference with employment, the 
Board notes that the veteran has indicated that his service-
connected back disorder has caused him to be unemployed.  
However, he has already been granted a total rating based on 
individual unemployability.  Moreover, the veteran's current 
rating of 40 percent already contemplates a significant 
degree of industrial impairment.  38 U.S.C.A. § 1155.  
Therefore, the Board does not find that the veteran's case is 
outside the norm so as to warrant consideration of the 
assignment of an extraschedular rating.  Therefore, referral 
of this matter for consideration under the provisions of 
38 C.F.R. § 3.321 is not warranted.  See Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995), and Floyd v. Brown, 9 Vet. App. 
94-96 (1996).


ORDER

An increased rating for a lumbosacral strain with 
degenerative joint disease, currently rated as 40 percent 
disabling, is denied.



	                        
____________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


